DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 09/09/2019. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 and 10/21/2021 is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because “first and second internal” should be “first and second internal electrodes”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 5 and 8 is objected to because of the following informalities: 
“insulator” in Claims 5 and 8 and “non-conductive material” in Claim 1 and the difference between the two. 
“the first and second land portions are formed a non-conductive material” is “the first and second land portions are formed of a non-conductive material”
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 11166376 in view of HATTORI (US20140016242). 
17493569
US 11166376 and US20140016242
1. A multilayer electronic component, comprising: a capacitor body having a first surface, a mounting surface, and a second surface, opposing the first surface, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other, and including first and second internal electrodes each having an end respectively exposed through the third and fourth surfaces; first and second external electrodes including first and second connection portions disposed on the third and fourth surfaces of the capacitor body, respectively, and first and second band portions disposed on the first surface of the capacitor body and spaced apart from each other; and a connection terminal including first and second land portions disposed on the first and second band portions, respectively, and having first and second cut-out portions, respectively, wherein first and second solder accommodating portions are provided by the first and second cut-out portions in lower portions of the first and second band portions, respectively, and wherein 0.2≤SA1/BW1≤0.5 and 0.2≤SA2/BW2≤0.5 which in BW1 is an area of the first band portion, SA1 is an area of the first solder accommodating portion, BW2 is an area of the second band portion, and SA2 is an area of the second solder accommodating portion wherein the first and second land portions are formed a non-conductive material.

2. The multilayer electronic component of claim 1, wherein the first and second internal electrodes are alternately stacked in a direction connecting the first and second surfaces of the capacitor body.

3. The multilayer electronic component of claim 1, wherein the first and second internal electrodes are alternately stacked in a direction connecting the fifth and sixth surfaces of the capacitor body.

4. The multilayer electronic component of claim 1, wherein the first and second cut-out portions are formed to allow portions of the first and second land portions, opposing each other, to be open in a direction connecting the third and fourth surfaces of the capacitor body.

5. The multilayer electronic component of claim 1, wherein the first and second land portions are formed of an insulator, and surfaces of the first and second land portions are provided with conductor layers, respectively.

6. The multilayer electronic component of claim 1, wherein conductive bonding layers are disposed between the first band portion and the first land portion, and between the second band portion and the second land portion, respectively.

7. The multilayer electronic component of claim 1, wherein the connection terminal further includes a bridge portion disposed between the first and second land portions, and formed of a non-conductive material.

8. The multilayer electronic component of claim 7, wherein the first and second land portions are formed of an insulator and are formed integrally with the bridge portion, and surfaces of the first and second land portions are provided with conductor layers, respectively.

9. The multilayer electronic component of claim 8, wherein the first and second land portions and the bridge portion are formed of alumina.
1. A multilayer electronic component, comprising: a capacitor body having a first surface, a mounting surface, and a second surface, opposing the first surface, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other, and including first and second internal electrodes each having an end respectively exposed through the third and fourth surfaces; first and second external electrodes including first and second connection portions disposed on the third and fourth surfaces of the capacitor body, respectively, and first and second band portions disposed on the first surface of the capacitor body and spaced apart from each other; and a connection terminal including first and second land portions disposed on the first and second band portions, respectively, and having first and second cut-out portions, respectively, wherein first and second solder accommodating portions are provided by the first and second cut-out portions in lower portions of the first and second band portions, respectively, and wherein 0.2≤SA1/BW1≤0.5 and 0.2≤SA2/BW2≤0.5 so as to secure adhesion/bonding strength at a certain level or more and acoustic noise at a certain level or less, where BW1 is an area of the first band portion, SA1 is an area of the first solder accommodating portion, BW2 is an area of the second band portion, and SA2 is an area of the second solder accommodating portion.
Hattori teaches the first and second land portions (31) are formed a non-conductive material ([0043])

2. The multilayer electronic component of claim 1, wherein the first and second internal electrodes are alternately stacked in a direction connecting the first and second surfaces of the capacitor body.

3. The multilayer electronic component of claim 1, wherein the first and second internal electrodes are alternately stacked in a direction connecting the fifth and sixth surfaces of the capacitor body.

4. The multilayer electronic component of claim 1, wherein the first and second cut-out portions are formed to allow portions of the first and second land portions, opposing each other, to be open in a direction connecting the third and fourth surfaces of the capacitor body.

6. The multilayer electronic component of claim 1, wherein the first and second land portions are formed of an insulator, and surfaces of the first and second land portions are provided with conductor layers, respectively.

7. The multilayer electronic component of claim 1, wherein conductive bonding layers are disposed between the first band portion and the first land portion, and between the second band portion and the second land portion, respectively.

8. The multilayer electronic component of claim 1, wherein the connection terminal further includes a bridge portion disposed between the first and second land portions, and formed of a non-conductive material.

9. The multilayer electronic component of claim 8, wherein the first and second land portions are formed of an insulator and are formed integrally with the bridge portion, and surfaces of the first and second land portions are provided with conductor layers, respectively.

10. The multilayer electronic component of claim 9, wherein the first and second land portions and the bridge portion are formed of alumina.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848